Case 2:19-cv-01167-SVW-JEM Document 1 Filed 02/15/19 Page 1 of 7 Page ID #:1
       

         CENTER FOR DISABILITY ACCESS
           Raymond Ballister Jr., Esq., SBN 111282
         Phyl Grace, Esq., SBN 171771
           Chris Carson, Esq., SBN 280048
         Dennis Price, Esq., SBN 279082
           Mail: PO Box 262490
         San Diego, CA 92196-2490
           Delivery: 9845 Erma Road, Suite 300
         San Diego, CA 92131
           (858) 375-7385; (888) 422-5191 fax
         phylg@potterhandy.com
         Attorneys for Plaintiff
  
  
 
                              UNITED STATES DISTRICT COURT
                             CENTRAL DISTRICT OF CALIFORNIA
 
           Antonio Fernandez,                     Case No.
 
                   Plaintiff,
                                               Complaint For Damages And
             v.                                   Injunctive Relief For Violations
                                               Of: American’s With Disabilities
           ALJ Investment Co., LLC;               Act; Unruh Civil Rights Act
        Quilino Z. Vergara;
           Juan Graciano; and Does 1-10,
 
                   Defendants.
 
 
               Plaintiff Antonio Fernandez complains of ALJ Investment Co., LLC;
 
       Quilino Z. Vergara; Juan Graciano; and Does 1-10 (“Defendants”), and alleges
 
       as follows:
 
 
           PARTIES:
 
           1. Plaintiff is a California resident with physical disabilities. He is
 
       paralyzed from the waist down and uses a wheelchair for mobility.
 
           2. Defendant ALJ Investment Co., LLC owned the real property located at
 
       or about 10524 Garvey Avenue, South El Monte, California, in February

                                             
                                              
       Complaint
       
Case 2:19-cv-01167-SVW-JEM Document 1 Filed 02/15/19 Page 2 of 7 Page ID #:2
       

     2019.
         3. Defendant ALJ Investment Co., LLC owns the real property located at
     or about 10524 Garvey Avenue, South El Monte, California, currently.
         4. Defendants Quilino Z. Vergara and Juan Graciano owned El Perico
     Market located at or about 10524 Garvey Avenue, South El Monte, California,
     in February 2019.
         5. Defendants Quilino Z. Vergara and Juan Graciano own El Perico Market
     (“Market”) located at or about 10524 Garvey Avenue, South El Monte,
     California, currently.
        6. Plaintiff does not know the true names of Defendants, their business
    capacities, their ownership connection to the property and business, or their
    relative responsibilities in causing the access violations herein complained of,
    and alleges a joint venture and common enterprise by all such Defendants.
    Plaintiff is informed and believes that each of the Defendants herein,
    including Does 1 through 10, inclusive, is responsible in some capacity for the
    events herein alleged, or is a necessary party for obtaining appropriate relief.
    Plaintiff will seek leave to amend when the true names, capacities,
    connections, and responsibilities of the Defendants and Does 1 through 10,
    inclusive, are ascertained.
 
        JURISDICTION & VENUE:
        7. The Court has subject matter jurisdiction over the action pursuant to 28
    U.S.C. § 1331 and § 1343(a)(3) & (a)(4) for violations of the Americans with
    Disabilities Act of 1990, 42 U.S.C. § 12101, et seq.
        8. Pursuant to supplemental jurisdiction, an attendant and related cause
    of action, arising from the same nucleus of operative facts and arising out of
    the same transactions, is also brought under California’s Unruh Civil Rights
    Act, which act expressly incorporates the Americans with Disabilities Act.


                                               
                                                
       Complaint
       
Case 2:19-cv-01167-SVW-JEM Document 1 Filed 02/15/19 Page 3 of 7 Page ID #:3
       

         9. Venue is proper in this court pursuant to 28 U.S.C. § 1391(b) and is
     founded on the fact that the real property which is the subject of this action is
     located in this district and that Plaintiff's cause of action arose in this district.
  
         FACTUAL ALLEGATIONS:
         10.Plaintiff went to the Market in February 2019.
         11.The Market is a facility open to the public, a place of public
     accommodation, and a business establishment.
         12.Paths of travel are one of the facilities, privileges and advantages offered
    by Defendants to patrons of the Market.
        13.Although there were shelves and merchandise aisles open to customers
    for shopping, the paths of travel in and throughout these merchandise aisles
    were not accessible because the defendants had a practice of placing
    merchandise boxes and various items in the route of travel, which restricts
    passage to less than 36 inches in width.
        14.In fact, some of the aisles narrowed to as little as 14 inches in width. As
    a result, it was extremely difficult for plaintiff to move through the Market.
    Indeed, plaintiff knocked merchandise to the ground because the aisles were
    so narrow. Because of the inaccessible path of travel, plaintiff left the Market
    without buying anything.
        15.Currently, although there are shelves and merchandise aisles open to
    customers for shopping, paths of travel in and throughout these merchandise
    aisles are not accessible to wheelchair users because the defendants have a
    practice of placing merchandise boxes, racks and various items in the route of
    travel restricting passage to less than 36 inches in width.
        16.Plaintiff personally encountered this barrier.
        17.This inaccessible facility denied the plaintiff full and equal access and
    caused him difficulty, discomfort, and embarrassment.


                                                 
                                                  
       Complaint
       
Case 2:19-cv-01167-SVW-JEM Document 1 Filed 02/15/19 Page 4 of 7 Page ID #:4
       

         18.Defendants have failed to maintain in operable working condition those
     features of facilities and equipment that are required to be readily accessible to
     and usable by persons with disabilities at the Subject Property.
         19.The defendants have failed to maintain in working and useable
     conditions those features required to provide ready access to persons with
     disabilities.
         20.The barriers identified above are easily removed without much
     difficulty or expense. They are the types of barriers identified by the
     Department of Justice as presumably readily achievable to remove and, in fact,
    these barriers are readily achievable to remove. Moreover, there are numerous
    alternative accommodations that could be made to provide a greater level of
    access if complete removal were not achievable.
        21.Plaintiff will return to the Market to avail himself of their goods or
    services and to determine compliance with the disability access laws. He is
    currently deterred from doing so because of his knowledge of the existing
    barriers. If the barriers are not removed, the plaintiff will face unlawful and
    discriminatory barriers again.
        22.Given the obvious and blatant nature of the barriers and violations
    alleged herein, the plaintiff alleges, on information and belief, that there are
    other violations and barriers on the site that relate to his disability. Plaintiff will
    amend the complaint, to provide proper notice regarding the scope of this
    lawsuit, once he conducts a site inspection. However, please be on notice that
    the plaintiff seeks to have all barriers related to his disability remedied. See
    Doran v. 7-11, 524 F.3d 1034 (9th Cir. 2008) (holding that once a plaintiff
    encounters one barrier at a site, he can sue to have all barriers that relate to his
    disability removed regardless of whether he personally encountered them).
 
 


                                                 
                                                  
       Complaint
       
Case 2:19-cv-01167-SVW-JEM Document 1 Filed 02/15/19 Page 5 of 7 Page ID #:5
       

     I. FIRST CAUSE OF ACTION: VIOLATION OF THE AMERICANS
     WITH DISABILITIES ACT OF 1990 (On behalf of Plaintiff and against all
     Defendants.) (42U.S.C. section 12101, et seq.)
         23.Plaintiff re-pleads and incorporates by reference, as if fully set forth
     again herein, the allegations contained in all prior paragraphs of this
     complaint.
         24.Under the ADA, it is an act of discrimination to fail to ensure that the
     privileges, advantages, accommodations, facilities, goods and services of any
     place of public accommodation is offered on a full and equal basis by anyone
    who owns, leases, or operates a place of public accommodation. See 42 U.S.C.
    § 12182(a). Discrimination is defined, inter alia, as follows:
              a. A failure to make reasonable modifications in policies, practices,
                 or procedures, when such modifications are necessary to afford
                 goods,    services,    facilities,   privileges,    advantages,   or
                 accommodations to individuals with disabilities, unless the
                 accommodation would work a fundamental alteration of those
                 services and facilities. 42 U.S.C. § 12182(b)(2)(A)(ii).
              b. A failure to remove architectural barriers where such removal is
                 readily achievable. 42 U.S.C. § 12182(b)(2)(A)(iv). Barriers are
                 defined by reference to the ADAAG, found at 28 C.F.R., Part 36,
                 Appendix “D.”
              c. A failure to make alterations in such a manner that, to the
                 maximum extent feasible, the altered portions of the facility are
                 readily accessible to and usable by individuals with disabilities,
                 including individuals who use wheelchairs or to ensure that, to the
                 maximum extent feasible, the path of travel to the altered area and
                 the bathrooms, telephones, and drinking fountains serving the
                 altered area, are readily accessible to and usable by individuals


                                               
                                                
       Complaint
       
Case 2:19-cv-01167-SVW-JEM Document 1 Filed 02/15/19 Page 6 of 7 Page ID #:6
       

                  with disabilities. 42 U.S.C. § 12183(a)(2).
         25.The minimum clear width of an accessible route shall be 36 inches.
     2010 Standards § 403.5.1.
         26.Here, the failure to provide accessible paths of travel inside the Market
     is a violation of the ADA.
         27.The Safe Harbor provisions of the 2010 Standards are not applicable
     here because the conditions challenged in this lawsuit do not comply with the
     1991 Standards.
         28.A public accommodation must maintain in operable working condition
    those features of its facilities and equipment that are required to be readily
    accessible to and usable by persons with disabilities. 28 C.F.R. § 36.211(a).
        29.Here, the failure to ensure that the accessible facilities were available
    and ready to be used by the plaintiff is a violation of the law.
 
    II. SECOND CAUSE OF ACTION: VIOLATION OF THE UNRUH CIVIL
    RIGHTS ACT (On behalf of Plaintiff and against all Defendants.) (Cal. Civ.
    Code § 51-53.)
        30.Plaintiff repleads and incorporates by reference, as if fully set forth
    again herein, the allegations contained in all prior paragraphs of this
    complaint. The Unruh Civil Rights Act (“Unruh Act”) guarantees, inter alia,
    that persons with disabilities are entitled to full and equal accommodations,
    advantages, facilities, privileges, or services in all business establishment of
    every kind whatsoever within the jurisdiction of the State of California. Cal.
    Civ. Code §51(b).
        31.The Unruh Act provides that a violation of the ADA is a violation of the
    Unruh Act. Cal. Civ. Code, § 51(f).
        32.Defendants’ acts and omissions, as herein alleged, have violated the
    Unruh Act by, inter alia, denying, or aiding, or inciting the denial of, Plaintiff’s


                                                
                                                 
       Complaint
       
Case 2:19-cv-01167-SVW-JEM Document 1 Filed 02/15/19 Page 7 of 7 Page ID #:7
       

     rights to full and equal use of the accommodations, advantages, facilities,
     privileges, or services offered.
         33.Because the violation of the Unruh Civil Rights Act resulted in difficulty,
     discomfort or embarrassment for the plaintiff, the defendants are also each
     responsible for statutory damages, i.e., a civil penalty. (Civ. Code § 55.56(a)-
     (c).
  
              PRAYER:
              Wherefore, Plaintiff prays that this Court award damages and provide
    relief as follows:
           1.For injunctive relief, compelling Defendants to comply with the
    Americans with Disabilities Act and the Unruh Civil Rights Act. Note: the
    plaintiff is not invoking section 55 of the California Civil Code and is not
    seeking injunctive relief under the Disabled Persons Act at all.
           2.Damages under the Unruh Civil Rights Act, which provides for actual
    damages and a statutory minimum of $4,000.
           3.Reasonable attorney fees, litigation expenses and costs of suit, pursuant
    to 42 U.S.C. § 12205; and Cal. Civ. Code §§ 52.
 
    Dated: February 11, 2019            CENTER FOR DISABILITY ACCESS
 
 
                                           By:
                                        __________________________________
                                              Chris Carson, Esq.
                                                 Attorney for plaintiff
 
 
 
 


                                                 
                                                  
       Complaint
       
